UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [X] Merger [ ] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Templeton Capital Accumulator Fund (the "Fund") 3. Securities and Exchange Commission File No.: 811-06198. 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [ ] Initial Application [X] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): 500 East Broward Boulevard Fort Lauderdale, FL 33394-3091 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Kristin H. Ives Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8037 Robert C. Rosselot 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, FL 33394-3091 (954) 847-2285 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Certain accounts, books or other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940, as amended, are located at 500 East Broward Boulevard, Fort Lauderdale, FL 33394-3091. Other records are maintained at the offices of Franklin Templeton Investor Services, LLC, 100 Fountain Parkway, St. Petersburg, FL 33716-1205 and 3344 Quality Drive, P.O. Box 2258, Rancho Cordova, CA 95741-2258. NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in Rules31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [ ] Unit investment trust; or [ ] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [X] Open-end [ ] Closed-end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): The Fund is a statutory trust created under the laws of the state of Delaware. 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund’s contracts with those advisers have been terminated: Templeton Investment Counsel, LLC 500 East Broward Boulevard, Suite 2100 Fort Lauderdale, FL 33394-3091 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund’s contracts with those underwriters have been terminated: Franklin/Templeton Distributors, Inc. One Franklin Parkway San Mateo, CA 94403-1906 13. If the fund is a unit investment trust (“UIT”) provide: (a) Depositor’s name(s) and address(es): (b) Trustee’s name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [X] Yes [ ] No If Yes, for each UIT state: Name: Templeton Capital Accumulation Plans I File No.: 811-06197 Name: Templeton Capital Accumulation Plans II File No.: 811-10165 Business Address: 100 Fountain Parkway St. Petersburg, FL 33716-1205 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ] No If Yes, state the date on which the board vote took place: At a meeting on December 7, 2004, the Board of Trustees of the Fund approved (i) the acquisition of substantially all of the assets of the Fund by Templeton Growth Fund, Inc., (ii) an agreement and plan of reorganization, (iii) the preparation and filing of proxy materials for a special meeting of shareholders, and (iv) the designation of proxies for such special meeting. If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ] No If Yes, state the date on which the shareholder vote took place: May 5, 2005 If No, explain: II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X] Yes [ ] No (a) If Yes, list the date(s) on which the fund made those distributions: On May 5, 2005, the shareholders of the Fund approved an Agreement and Plan of Reorganization (the "Plan") between the Fund and Templeton
